IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 30, 2009
                                     No. 09-50307
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ISIDRO DELGADO MORA, also known as Isidro Mora-Delgado,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:08-CR-198-1


Before WIENER, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Isidro Delgado Mora pleaded guilty before a magistrate judge (MJ) to one
count of illegal reentry into the United States after having been previously
deported following an aggravated felony conviction. He was sentenced to 60
months of imprisonment. He argues for the first time on appeal that the district
court erred in sentencing him without affirmatively adopting his plea of guilty
or the MJ’s report recommending that the district court accept his guilty plea.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-50307

      This Court’s review is for plain error. Puckett v. United States, 129 S. Ct.
1423, 1429 (2009). To show plain error, the appellant must show a forfeited
error that is clear or obvious and that affects his substantial rights. Id. If the
appellant makes such a showing, this court has the discretion to correct the error
but only if it seriously affects the fairness, integrity, or public reputation of
judicial proceedings. Id.
      The record indicates that the district court implicitly accepted Mora’s
guilty plea. Mora cannot show that the district court committed an obvious error
in failing to affirmatively accept his guilty plea before sentencing, nor that the
court’s failure to do so affected his substantial rights. See id.; United States v.
Morales-Sosa, 191 F.3d 586, 588 (5th Cir. 1999); United States v. Sanford, 429
F.3d 104, 107 n.2 (5th Cir. 2005).
      AFFIRMED.




                                        2